Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  November 30, 2007                                                                                    Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
  133986(50)                                                                                           Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman,
                                                                                                                    Justices
  CARL STONE and NANCY STONE,
           Plaintiffs-Appellees,
                                                                  SC: 133986
  v                                                               COA: 265048
                                                                  Jackson CC: 03-001912-NH
  DAVID A. WILLIAMSON, M.D., JACKSON
  RADIOLOGY CONSULTANTS, P.C., and
  W.A. FOOTE MEMORIAL HOSPITAL,
             Defendants-Appellants.
  ______________________________________

              On order of the Chief Justice, the motion by ProNational Insurance
  Company for leave to file a brief amicus curiae is considered and it is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 30, 2007                   _________________________________________
                                                                             Clerk